Case 1:18-cv-00387-JDL Document 19 Filed 03/22/19 Page 1 of 1              PageID #: 145




                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


U.S. BANK TRUST NA            )
                              )
v.                            )    CIVIL NO. 1:18-cv-00387-JDL
                              )
ALAN SNOWDEN, et al.          )



                                         ORDER

      All further action in the above matter having been stayed pending the resolution

of bankruptcy proceedings, and there appearing to be no further reason at this time to

maintain the file as an open case for statistical purposes, this case shall now be

administratively closed.

      Nothing contained in this Order shall be considered a dismissal or disposition of

this matter and, should further proceedings in it become necessary or desirable, any

party may initiate them in the same manner as if this Order had not been entered.

      SO ORDERED.

                                                CHRISTA K. BERRY
                                                CLERK



                                         BY:    /s/ Amy Rydzewski
                                                Deputy Clerk


Dated this 22nd day of March, 2019.
